cca_2018040510092212 id uilc number release date from sent thursday april am to cc bcc subject re request for assistance regarding sec_6103 thank you for your question the appraisal you wish to disclose is third party return_information in this context as it was received by the secretary with respect to possible liability under the code of a taxpayer who is not a party to this proceeding while the taxpayer may already have a copy of the return_information in question we cannot disclose third party return_information unless an exception in sec_6103 applies based on the facts you provide consider the item test exception in sec_6103 the item test permits disclosure of third party return_information to parties in a judicial or administrative tax proceeding if the item to be shared directly relates to the resolution of an item at issue in the proceeding in other words if the treatment of stock value in the appraisal directly relates to resolving an issue in the taxpayer’s case disclosure is likely permissible we hope this is helpful but please let us know if you have any further questions
